Proceeding pursuant to CPLR article 78 to review an order of the Administrative Judge of the Supreme Court, Nassau County (McGinity, J.), dated March 28, 1988, which upheld a determination of the Judge presiding over a pending criminal proceeding under Nassau County indictment No. 65634 and which authorized audiovisual coverage of the trial of that proceeding.
Adjudged that the order of the Administrative Judge is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements; and it is further,
Ordered that the stay of audiovisual coverage of the pending criminal proceeding granted by order to show cause dated March 25, 1988 is hereby vacated.
Upon our review of the record, we conclude that the Administrative Judge did not abuse his discretion in upholding the Trial Judge’s determination to permit audiovisual coverage of the trial of the underlying criminal proceeding (see, Matter of Ladone v Lerner, 135 AD2d 535). Thompson, J. P., Lawrence, Spatt and Harwood, JJ., concur.